IN THE SUPREME COURT OF THE STATE OF NEVADA


                GARY WAYNE WALTERS,                                            No: 70124
                Petitioner,
                vs.
                BRIAN E. WILLIAMS, SR., WARDEN;
                THE STATE OF NEVADA
                DEPARTMENT OF CORRECTIONS;
                                                                                  FILED
                NEVADA DEPARTMENT OF                                               MAY 0 9 2016
                CORRECTIONS, OFFENDER
                MANAGEMENT DIVISION; AND CASE
                WORKER, UNIT (2),
                Respondents.

                                            ORDER DENYING PETITION
                                  This is a pro se petition for a writ of extraordinary relief
                challenging the computation of time served. We have reviewed the
                documents submitted in this matter, and without deciding upon the merits
                of any claims raised therein, we decline to exercise original jurisdiction in
                this matter. A challenge to the computation of time served must be raised
                in a postconviction petition for a writ of habeas corpus filed in the district
                court in the first instance.' NRS 34.724(2)(c); NRS 34.738(1); NRAP 22.
                Accordingly, we
                                  ORDER the petition DENIED. 2


                                                                        , J.
                                              Hardesty


                                                , J.                        Pieku dAp        ,
                                                                                                 j.
                Saitta                                          Pickering

                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.

SUPREME COURT            2   We also deny petitioner's motion for attorney general opinion
        OF
     NEVADA


(0) 1947A
                                                                                  N-1L14
                     cc: Gary Wayne Walters
                          Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) I947A    444to